Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 08/23/2021 is acknowledged.
Applicant accidentally withdrew the linking claims 1 and 13. 
However, the examiner considered those claims are being elected with the other claims and have examined along with other elected claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Specifically, they are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2014 Interim Guidance on Patent Subject Matter Eligibility, the rationale for this determination is explained below: 
i) STEP 1: Representative claim 13 is directed toward process. Claims 1-7 are directed toward an apparatus, which is a statutory category of invention. 
ii) STEP 2a: While claims 1 and 13 are directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception, namely the calculation. Such limitations are considered to set forth the abstract idea, because the claims are directed toward calculation of gloss value from the peak properties.  The courts have indicated that comparing new and stored information and using rules to identify options (SmartGene) and ideas in and of themselves (Bilski and Alice) are all examples of judicial exceptions, particularly abstract ideas. Here, Applicant’s method merely employ mathematical relationships to manipulate existing information to generate additional information in the form of “calculates a gloss value represented by a ratio of the height or area of the peak to the width of the peak" without limit to any use of the device profile. This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). For example, in Benson, a mathematical procedure for converting one form of numerical representation to another was found to be an exception, as was an algorithm for calculating parameters indicating an abnormal condition in Grams. Thus, the claims are drawn to an abstract idea. Additionally, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract. 
iii) STEP 2b: Furthermore, the claim recites the additional limitations of “a peak calculation section that obtains, in distribution information of lightness or reflection intensity, a height or an area of a peak of the lightness or reflection intensity and a width of the peak of the lightness or reflection intensity, the lightness or reflection intensity being relative to a light receiving angle and being obtained by measuring reflected light resulting from reflection of measurement light used for irradiation of an object”  for claim 1,  OR “obtaining, in distribution information of lightness or reflection intensity, a height or an area of a peak of the lightness or reflection intensity and a width of the peak of the lightness or reflection intensity, the lightness or reflection intensity being relative to a light receiving angle and being obtained by measuring reflected light resulting from reflection of measurement light used for irradiation of an object” for claim 13. Viewing these limitations individually, the limitations are recited at a high level of generality and only perform generic functions of receiving, manipulating and transmitting information. Generic computers performing generic functions, do not amount to significantly more than the abstract idea. Looking at the elements as combination does not add anything more than the elements analyzed individually. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible. 
iv) CONCLUSION: Therefore, the limitation of the claims, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea. Moreover, the dependent claims (which is claiming another procedure for the calculations) DO not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly.
	CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a peak calculation section that obtains, in distribution information of lightness or reflection intensity, a height or an area of a peak of the lightness or reflection intensity and a width of the peak” and “gloss value calculation section that calculates a gloss value represented by a ratio of the height or area of the peak to the width of the peak” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, claim recites “a peak calculation section that obtains, in distribution information of lightness or reflection intensity, a height or an area of a peak of the lightness or reflection intensity and a width of the peak of the lightness or reflection intensity, the lightness or reflection intensity being relative to a light receiving angle and being obtained by measuring reflected light resulting from reflection of measurement light used for irradiation of an object”
However, it is not clear with following reasons. 
It is not clear what the applicant tried to mean by the recited “obtain”. 
Does the applicant try to mean as a type of ‘calculation’ or type of ‘receiving (data without further calculation function)’, of the recited height or an area of the peak or something else?
Since the recited peak calculation section is not known in the art structure and it is not clear whether the applicant is requiring a memory type structure in computer or requires a processor along with memory. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as a peak calculation section that receives a height or an area of a peak of the lightness or reflection intensity and width of the peak of the lightness or reflection intensity in distribution information of lightness or reflection intensity. 
As further to claim 1, as discussed in the 112f interpretation, the claim recites “a peak calculation section” and “a gloss value calculation section”. 

Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Below is the capture of relevant MPEP section regarding recited claim limitation of “means for”. 
2181    Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation [R-10.2019]

II.    DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b).
For the purpose of examination, the calculation section would be interpreted general processing or control units as appeared in the Yamamouchi et al. (US 20110076074) or JP 11-142331 (filed in IDS). 
Dependent claims 2-7 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 102/103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 13 are rejected under 35 U.S.C. 102/103 as being anticipated/unpatentable over Komatsu et al. (JPH 11142331 filed in IDS hereinafter Koma). 
As to claim 1, Koma teaches a gloss value calculation device (abstract), comprising:
a peak calculation section that obtains, in distribution information of lightness or reflection intensity (FIG. 6, [0032] and [0033])
a height or an area of a peak of the lightness or reflection intensity ([abstract and 0021] and [0032] and [0033]), the lightness or reflection intensity being relative to a light receiving angle (inherent properties of lightness or reflection from a surface) and being obtained by measuring reflected light resulting from reflection of measurement light used for irradiation of an object ([0021 and 0033]); and
a calculation section that calculates a gloss value represented by a ratio of the height or the area of the peak to the width of the peak([0037]).
Examiner’s notes for the peak calculation section
While Yama does not explicitly disclose a peak calculation section and a gloss value calculation section, as discussed in 112 b rejection and f interpretation, the application also is not clearly indicate corresponding known in the art structure and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Koma by having a peak calculation section and a gloss value calculation section for the benefit including using proper processor for optimal data processing. 
As to claim 13, the claim calls for the method that corresponds to the system of claim 1. Since the combination of Koma as discussed above meets the system of claim 1, the method practiced as recited for claim 13 is also met. 
As to claim 3, Koma teaches the gloss value calculation device according to claim 1. 
Koma further teaches the peak calculation section sets, as the height of the peak of the lightness or reflection intensity, the height (H) of the peak in the distribution information or a difference between the height (H) of the peak and a height (B) of a base,(since every peak has a height) and deciding height of the peak as a difference between the height of the peak and a height of a base is an obvious to try without further structure/structural modification or imagination (an intended use of processing tool used for a peak calculation section). 
Claim 2 is rejected under 35 U.S.C. 103 as being anticipated/unpatentable over Komatsu. 
As to claim 2, Koma teaches the gloss value calculation device according to claim 1. 
While Koma does not explicitly disclose the peak calculation section sets a half width (W) of the peak in the distribution information as the width of the peak of the lightness or reflection intensity still Koma implies the peak calculation section sets a half width (W) of the peak in the distribution information as the width of the peak of the lightness or reflection intensity (FIG.4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Koma by having the peak calculation section sets, as the height of the peak of the lightness or reflection intensity, the height (H) of the peak in the distribution information for the benefit including straightforwardness of data analysis without further modification.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koma and Koga et al. (US 8007909 hereinafter Koga). 
As to claim 4, Koma teaches the gloss value calculation device according to claim 3. 
However, Koma does not explicitly disclose the peak calculation section fits the distribution information to a function to obtain the height or area of the peak of the lightness or reflection intensity and the width of the peak of the lightness or reflection intensity.
Koga teaches the peak calculation section fits the distribution information to a function to obtain the height or area of the peak of the lightness or reflection intensity and the width of the peak of the lightness or reflection intensity (claim 1 of Koga).

As to claim 5, Koma when modified by Koga teaches the gloss value calculation device according to claim 4. 
However, Koma does not explicitly disclose the peak calculation section fits the distribution information to a plurality of functions to obtain the height or area of the peak of the lightness or reflection intensity and the width of the peak of the lightness or reflection intensity.
Koga teaches the peak calculation section fits the distribution information to a plurality of functions to obtain the height or area of the peak of the lightness or reflection intensity and the width of the peak of the lightness or reflection intensity (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Koma by having the peak calculation section fits the distribution information to a plurality of functions to obtain the height or area of the peak of the lightness or reflection intensity and the width of the peak of the lightness or reflection intensity for the benefit including accommodating accurate analysis without noise effect with the choice of best fitting curve.
As to claim 6, Koma when modified by Koga teaches the gloss value calculation device according to claim 4, wherein the function is one selected from the group consisting of a Lorentz function, a Gaussian function, a Voigt function, and a pseudo Voigt function.

Koga teaches the function is one selected from the group consisting of a Lorentz function, a Gaussian function, a Voigt function, and a pseudo Voigt function (Gaussian, col. 13 line 1-2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Koma by having the function is a Gaussian function for the benefit including accommodating accurate analysis with minimal noise-error effect by using one of the most well-known statistics curve for normal distribution. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koma and in further view of Nakamura (US 20010035929 hereinafter Naka). 
As to claim 7, Koma teaches the gloss value calculation device according to claim 1. 
However, Koma does not explicitly disclose the distribution information indicates a distribution of lightness represented by using a psychometric quantity based on the light receiving angle.
Naka teaches the distribution information indicates a distribution of lightness represented by using a psychometric quantity based on the light receiving angle ([0049] CIE 1976 L*a*b”* color space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Koma by having the distribution information indicates a distribution of lightness represented by using a psychometric quantity based on the light receiving angle for the benefit including to estimate close to the glossiness under human vision. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamouchi et al. (US 20110076074) teaches content of the polymerizable monomer calculated by computing the ratio of the peak corresponding to them with respect to the total peak area for glossiness measuring device. 
Kennerley (US 3969500) teaches the peak calculation section sets a half width (W) of the peak in the distribution information as the width of the peak of the lightness or reflection intensity (col. 3 lines 63-66) and a width of the peak of the lightness or reflection intensity and calculates a gloss value represented by a ratio to the width of the peak (col. 3 lines 63-66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886